TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00550-CV



                                       T. S. A., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
 NO. 20-FL-289, THE HONORABLE THOMAS NATHANIEL STUCKEY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant T. S. A. filed her notice of appeal on October 26, 2021. The appellate

record was complete on November 15, 2021, making appellant’s brief due on December 6, 2021.

On December 3, 2021, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order James B. Peplinski to file

appellant’s brief no later than December 26, 2021. If the brief is not filed by that date, counsel

may be required to show cause why he should not be held in contempt of court.
              It is ordered on December 14, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly




                                               2